Citation Nr: 0716654	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active duty service from January 1971 to 
January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA). 

In September 2003, the appellant testified at a hearing 
before the RO, and a copy of that transcript is in the file.


FINDING OF FACT

Neither hypertension, gout nor arthritis were demonstrated in 
service, nor were they manifested to a compensable degree 
within the first year following discharge from active duty; 
and, there is no medical evidence establishing a link between 
either hypertension, gout or arthritis and the veteran's term 
of active duty. 


CONCLUSION OF LAW

Neither hypertension, gout nor arthritis were incurred in or 
aggravated by military service, and none of these disorders 
may be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal.  The 
claim was readjudicated in a March 2004 statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disabilities on appeal is harmless because the 
Board has determined that the preponderance of the evidence 
is against the claims.  Hence, any questions regarding what 
ratings or effective dates would be assigned are moot.

The Board acknowledges that notice was provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision as required under 38 U.S.C.A. § 
5103(a).  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence and 
testimony. Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence that 
any VA error in notifying the appellant that reasonably 
affects the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Background

The appellant alleges in written statements and at his 
September 2003 hearing that hypertension, gout and arthritis 
are the result of his service in Germany, and that he was 
treated for these conditions within the first year after 
service. 

Service medical records are silent as to complaints, 
treatment, or diagnosis pertaining to hypertension, gout, and 
arthritis at any time during service.  The June 1970 
induction examination was silent as to hypertension, gout, 
and arthritis; as was the December 1972 separation 
examination.

A December 1976 Army Reserve examination was also silent as 
to hypertension, gout, and arthritis.

At a September 2003 RO hearing, the veteran testified that he 
had been diagnosed with hypertension around January 1974 or 
1975; and was currently receiving treatment for hypertension 
from, Dr. Cornell Cooley.  He noted that, "I know this came 
from military." He reported no treatment for arthritis or 
gout during his first year after service.

In his March 2004 VA Form 9, Appeal to the Board, the veteran 
wrote;

Due to the fact that my doctor had a 
stroke, I am not able to get his records 
prior to 1989.  Dr. Cooley was treating 
me for hypertension, gout, and arthritis 
within a year of my getting out of the 
service. 

The medical file contains private treatment records 
documenting treatment for hypertension from 1986 to 2002; and 
for arthritis, to include gouty arthritis, from 1987 to 2002.  
VA Medical Center medical records reveal that the appellant 
was first diagnosed with hypertension during a November 1981 
VA Medical Center hospitalization.  There are no earlier 
treatment records for these conditions in the file. 

These records do not record any medical opinion linking 
either hypertension, arthritis or gout to service.  The Board 
notes that in June 2002 the RO received Dr. Cooley's 
treatment records noting that his practice started in January 
1985.

Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Certain chronic disabilities, such as hypertension, gout, and 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

There is no competent evidence linking either hypertension, 
arthritis or gout to service.  Moreover, presumptive service 
connection is not warranted because there is no competent 
evidence of compensably disabling hypertension, arthritis or 
gout within the first year following separation from active 
duty.  Indeed, hypertension, was not clinically demonstrated 
prior to 1981, while records show treatment for gout and 
arthritis from around 1986 to 1987.  Hence, at best, the 
evidence shows a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of hypertension, arthritis and gout.  Given the length of 
time between the veteran's separation from active duty and 
the pertinent diagnoses the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999) (Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.)

There is no competent evidence that any of the claimed 
disorders were compensably disabling within a year of 
separation from active duty.  While the veteran insists that 
Dr. Cooley treated him within the first year after separation 
from service in a June 2002 response to a request for records 
noted Dr. Cooley noted that he began practice in January 
1985, 12 years after the veteran's separation from service.  

The only evidence in support of the veteran's claim are his 
contentions.  The veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed disabilities.  
Where, as here, a medical opinion is required to provide a 
link between the disorders and his period of service, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  Espiritu.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claims of 
service connection for hypertension, arthritis, and gout. In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for hypertension is denied 

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for gout is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


